Citation Nr: 0703719	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  02-11 016A	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for chronic, undifferentiated type schizophrenia with 
persistent paranoid features (schizophrenia), prior to May 1, 
2002.

(The issue of the veteran's attorney's entitlement to 
attorney fees from past-due benefits in the calculated amount 
of $9,987.31 is the subject of a separate decision of the 
Board.)  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law



ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran died on February 2005, and in April 2005, his 
widow filed at the RO a VA Form 21-534.  That form is, by its 
title, an application for dependency and indemnity 
compensation, including accrued benefits.  38 U.S.C.A. 
§ 5101(b)(1) (West 2002); 38 C.F.R. § 3.152(b)(1) (2006).  
The Board notes that a surviving spouse may file a claim for 
accrued benefits when, as here, the veteran had a claim 
pending at the time of his death.  See Jones v. West, 136 
F.3d 1296, 1299 (Fed. Cir. 1998).  In light of the following 
decision dismissing the veteran's claim for an initial 
evaluation in excess of 30 percent for his service-connected 
schizophrenia, prior to May 1, 2002, due to his death, and 
her April 2005 filing of a VA Form 21-534, the Board 
concludes that an accrued claim for an initial evaluation in 
excess of 30 percent, prior to May 1, 2002, must be referred 
to the RO for its consideration.  


FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
February 1956 to August 1959, from October 1959 to April 1960 
and from July 1962 to July 1964.

2.	In April 2005, the San Juan, Puerto Rico, Department of 
Veterans Affairs (VA) Regional Office (RO), was notified that 
the appellant died in February 2005.  


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2006).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a December 2000 rating action, the RO assigned an initial 
30 percent evaluation for the veteran's schizophrenia, 
effective September 29, 1994.  The veteran perfected an 
appeal of the RO's determination, and in January 2004, the 
Board remanded his claim to the RO.  In a July 2004 rating 
decision, the RO increased the evaluation of the veteran's 
schizophrenia to 100 percent, effective May 1, 2002.  
Although in an October 2004 letter to the veteran the RO 
advised him that the increase constituted a total grant of 
the benefits sought, the Board agrees with the veteran's 
attorney that that part of the appeal seeking an evaluation 
in excess of 30 percent for his schizophrenia, prior to May 
1, 2002, remained pending.

Unfortunately, the veteran died in February 2005, during the 
pendency of the appeal.  As a matter of law, appellants' 
claims do not survive their deaths.  Zevalkink v. Brown, 102 
F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. 
App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 
47 (1994).  This appeal on the merits has become moot by 
virtue of the death of the appellant and must be dismissed 
for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 
2002); 38 C.F.R. § 20.1302 (2006).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2006).


ORDER

The appeal is dismissed.


MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


